Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 1 of 60   PageID
                                 #: 11146




                             Exhibit “11”
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 2 of 60                       PageID
                                 #: 11147




                             UNITED STATES DISTRICT COURT
                                     DISTRICT OF HAWAII




   EUGENE SCALIA,
   Secretary of Labor, U. S. Department of Labor,


                              Plaintiff,                               No. 1:18-cv-155


   VS.


   SHARON L. HERITAGE, an individual; NICHOLAS
   L. SAAKVITNE, A LAW
   CORPORATION, a California corporation; BRIAN J.
   BOWERS, an individual; DEXTER C. KUBOTA, an
   individual; BOWERS + KUBOTA CONSULTING,
   INC., a corporation;
   BOWERS + KUBOTA CONSULTING, INC.
   EMPLOYEE STOCK OWNERSHIP PLAN,


                              Defendants.




                              REPORT OF HOWARD L. KAPLAN
                                       NOVEMBER 30, 2020

  I.     INTRODUCTION
         A.     BOWERS + KUBOTA CONSULTING, INC. and the BOWERS + KUBOTA
                CONSULTING, INC. ESOP
         On December 14, 2012, the Bowers + Kubota Consulting, Inc. (“B+K”) Employee Stock
  Ownership Plan (“ESOP”) acquired 1,000,000 shares of the Bowers + Kubota Consulting, Inc.
  common stock from the Brian J. Bowers Trust (the “Bowers Trust”) and the Dexter C. Kubota
  Trust (the “Kubota Trust”) in exchange for notes in the amount of $20,400,000 to the Bowers Trust
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 3 of 60                           PageID
                                 #: 11148




  and $19,600,000 to the Kubota Trust (the “Transaction”). The ESOP and Trust agreements were
  executed on December 14, 2012, and were retroactively effective as of January 1, 2012.
           Nicholas L. Saakvitne (“Saakvitne”) was appointed the trustee of the ESOP for purposes
  of the Transaction to ensure that the ESOP’s purchase of the B+K stock was fair from a financial
  viewpoint to the ESOP. Saakvitne was retained on or about November 26, 2012, and continued to
  serve as the trustee of the ESOP after the Transaction until October 2, 2018, the date of Saakvitne’s
  death.
           B.     REPORT
           I am familiar with the practices followed by independent ESOP trustees for special
  transactions in which an ESOP buys or sells employer stock. The purpose of this report is to
  provide my analysis regarding whether Saakvitne’s actions in connection with the Transaction
  were consistent with the practices followed at the time of the Transaction by experienced ESOP
  trustees in determining whether to enter the Transaction.
           In addition, I was asked to share my opinions regarding the report of Mark Johnson dated
  October 19, 2020.
           C.     DOCUMENTS AND LAWS REVIEWED
           In connection with my conclusions expressed in this report, I reviewed materials made
  available by Morgan, Lewis & Bockius LLP, and the documents used to form the principal basis
  for my conclusions are listed in the Addendum.
           D.     EXPERIENCE
                  1.      EMPLOYMENT.
           I am the owner of the Kaplan Financial Group LLC dba Kaplan Fiduciary Group, an
  independent firm focused on providing consulting services to fiduciaries of ESOPs and other
  qualified employer plans holding employer securities. I am located in greater Atlanta, Georgia.
           Prior to starting Kaplan Fiduciary, I held several relationship and management positions as
  an employee of trust companies and banks providing fiduciary services to qualified plans,
  including ESOPs and other retirement plans holding employer securities. I have worked in the
  institutional and retirement plan trust business for over 30 years in varied trust officer positions,
  from sales to consulting to management, and spent more than half that time working with ESOPs
  and employer securities. Attached hereto as EXHIBIT A is my resume.



                                                       2
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 4 of 60                         PageID
                                 #: 11149




                 2.      PROFESSIONAL ACTIVITIES AND LECTURES.
         I am an active member of The ESOP Association (“TEA”), the National Center for
  Employee Ownership (“NCEO”), and until recently, a member of the Employee-owned S
  Corporations of America (“ESCA”). For TEA, I currently serve on the Fiduciary Committee and
  previously served on the Valuation Committee, the Legislative and Regulatory Committee, and the
  Ownership Culture Committee. I am a regular speaker on fiduciary topics at TEA and NCEO
  conferences and a frequent special guest instructor at the Beyster Institute, Rady School of
  Management at University of California, San Diego.
                 3.      TESTIMONY.
         I have been engaged as a consulting expert on four other matters, and I have been deposed
  twice and have testified in court once. My billing rate for work on this matter is $500 per hour
  ($600 per hour for deposition and testimony).

  II.    EMPLOYEE STOCK OWNERSHIP PLANS
         A.      BRIEF OVERVIEW
                 •       ESOPs were created primarily to drive employee ownership
                 •       ESOPs have been very successful and significantly increased employee
                         wealth and retirement benefits
                 •       ESOP trustees are appointed to act in good faith and protect the interest of
                         ESOP participants and beneficiaries
                 •       ESOP trustees use professional skill and prudence
                 •       ESOP trustee practices have adapted over time
         To properly evaluate fiduciary actions in the context of an ESOP, it is important to
  understand the history of ESOPs and Congress’s intent to promote employee ownership. I will
  discuss the reasons for the popularity of ESOPs today. I will also put into context governance
  practices and the responsibilities of corporate entities, and the ERISA-governed fiduciary duties
  of managing and controlling an ESOP.
         B.      GENERAL BACKGROUND
         ESOPs are qualified defined-contribution employee benefit plans designed to invest
  primarily in the employer’s stock and enable employee-participants to own shares of the company
  in which they work. ESOPs are qualified in the sense that the company, the selling shareholder,
  and participants receive tax benefits.
                                                      3
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 5 of 60                            PageID
                                 #: 11150




         Beginning in the 1950s, Louis B. Kelso, a lawyer and economist who pioneered the use of
  ESOPs as a form of corporate ownership, became concerned about the concentration of stock
  ownership (capital) among the wealthy and the fact that most Americans were providers of labor.
  Kelso believed that “[l]abor is the source of subsistence, capital is the source of affluence. My idea
  is to make everyone a capitalist, and therefore, financially secure.” He emphasized that Employee
  Stock Ownership (ESO) financing was designed to provide financing for a company and make
  employees beneficial owners of the companies they worked for. Kelso created the first ESOP in
  1956 to enable the employees of Peninsula Newspapers, a small business in northern California,
  to buy the company from its owners.
         In the early 1970s, Kelso shared his ESOP concept with Senator Russell Long (D-LA) and
  sought the Senator’s support for ESOP legislation. Senator Long embraced ESOPs and was
  instrumental in passing legislation supporting the creation of ESOPs, including the Employee
  Retirement Income Security Act (“ERISA”), passed by Congress in 1974. Senator Long believed
  that ESOPS could make “the have-nots into haves without taking away from the haves.”1
         Congress intentionally promoted the concept of employee ownership. In Senator Long’s
  words, “[t]here are but three political-economic roads from which we can choose... We could take
  the first course and further exacerbate the already concentrated ownership of productive capital in
  the American economy. Or we could join the rest of the world by taking the second path, that of
  nationalization. Or we can take the third road, establishing policies to diffuse capital ownership
  broadly, so that many individuals, particularly workers, can participate as owners of industrial
  capital. The choice is ours.”2 Senator Long explained that an “ESOPs primary purpose, however,
  is not to serve as a retirement vehicle,” but “an incentive for corporations to structure their
  financing in such a way that employees can gain an ownership stake in the company for which
  they work,” and “providing retirement benefits for employees has always been a secondary
  purpose for the establishment of a stock bonus plan.”3
         The Tax Reform Act of 1976 explained as follows:



  1
    NCEO, Employee Ownership, https://www.nceo.org/assets/pdf/misc/Employee-Ownership-
  NCEO.pdf?
  2
    “Russell B. Long.” AZQuotes.com. Wind and Fly LTD, 2020. 23 Nov. 2020.
  https://www.azquotes.com/quote/1128747
  3
    129 Cong. Rec. 33,821 (Nov. 17, 1983) (statement of Sen. Long proposing the Employee Stock
  Ownership Act of 1983); accord 90 Stat. at 1590.
                                                    4
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 6 of 60                      PageID
                                 #: 11151




                “INTENT OF CONGRESS CONCERNING EMPLOYEE STOCK OWNERSHIP
                PLANS. The Congress, in a series of laws [including ERISA] has made clear its
                interest in encouraging [ESOPs] as a bold and innovative method of strengthening
                the free private enterprise system which will solve the dual problems of securing
                capital funds for necessary capital growth and of bringing about stock ownership
                by all corporate employees. The Congress is deeply concerned that the objectives
                sought by this series of laws will be made unattainable by regulations and rulings
                which treat [ESOPs] as conventional retirement plans, which reduce the freedom
                of the employee trusts and employers to take the necessary steps to implement the
                plans, and which otherwise block the establishment and success of these plans.”4

         Congress included a key provision in ERISA, see 29 U.S.C. § 1104(a)(2), that exempts
  ESOPs from the requirement to diversify retirement assets. This is significant since ESOPs could
  not exist without such an exemption.
         Today, ESOPs are being formed for the same purpose initially suggested by Kelso (i.e.
  Peninsula Newspapers) – to award the beneficial interest of equity to the managers and employees
  who helped build the business. According to the NCEO in 2018, the most recent year for which
  data is available, 279 new ESOPs were created, covering more than 37,000 participants. In total,
  there are approximately 6,416 ESOPs in the U.S., worth over $1.4 trillion. The number of unique
  ESOP companies is approximately 6,266 (a company may sponsor multiple plans).5
         ESOP-owned companies do more than provide employees with wages and benefits; they
  provide employees the opportunity to accumulate significant wealth through stock ownership and
  help companies, keep the jobs they provide, in their local communities. Companies and employees
  receive attractive tax advantages. Selling shareholders create legacies as they share ownership
  with employees.




  4
   Tax Reform Act of 1976, § 803(h), 90 Stat. 1590. Oct. 4, 1976.
  https://www.finance.senate.gov/imo/media/doc/testimony1.pdf
  5
   National Center for Employee Ownership, “Employee Ownership by the Numbers, Sept. 2020.
  https://www.nceo.org/articles/employee-ownership-by-the-numbers.
                                                   5
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 7 of 60                        PageID
                                 #: 11152




         C.      THE S-CORPORATION ESOP
         In 1997, Federal legislation made it possible for ESOPs to own shares in S-Corporations
  (S-ESOPs). Prior to that date, only companies organized as C-Corporations were permitted to
  establish ESOPs.
         The S-Corporation is a “pass through” entity since no federal tax is imposed on corporate
  income. The S-Corporation’s income is taxed on a pro-rata basis with the individual shareholder
  reporting the income on his or her individual income tax returns. When an ESOP trust (a tax-
  exempt entity) is the shareholder of an S-Corporation, its pro-rata share of S-Corporation income
  is free from federal tax. S-Corporations that are 100% ESOP-owned are tax-free. As ESOP
  participants and beneficiaries receive ESOP benefits distributed from the S-Corporation, they pay
  federal income tax on the value of such distributions, or may rollover the proceeds into an
  Individual Retirement Account (“IRA”) to defer taxes further.
         S-ESOPs account for a little more than half of all ESOPs today and most S-ESOPs own
  100% of the stock.
         As stated, 100% S-ESOP-owned companies do not pay federal income tax. Pre-S-ESOP
  companies would use cash to pay federal income tax, now the post-S-ESOP company uses cash to
  primarily pay for loans used to purchase employer stock (a “leveraged” ESOP), or other possible
  purposes such as making capital investments or funding acquisitions.
         D.      ESOP PARTICIPANTS ACCUMULATE SIGNIFICANT WEALTH
         In a leveraged ESOP, the value of participant accounts grows rapidly in the early years
  after forming the ESOP. Unlike 401(k) plans, ESOPs are funded primarily through company
  discretionary contributions and do not require participant investment. When the company makes
  a discretionary contribution, the cash received by the ESOP trust is used to pay debt. As the debt
  is paid, encumbered shares held against the loan are released and allocated to the individual
  participant accounts. For example, the following table illustrates the percentage of shares in
  participant accounts if an ESOP borrows funds to be paid back over 10 years. As the debt is paid
  each year, 10% of the shares get released each year.




                                                         6
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 8 of 60                                            PageID
                                 #: 11153




                     Allocation of stock in participant account based on repayment of loan



                                                                                                            100
                                                                                                 90
                                                                                      80
                                                                           70
                                                               60
                                                    50
                                        40
                              30
         10        20

      Year One   Year Two Year Three Year Four   Year Five   Year Six   Year Seven Year Eight Year Nine   Year Ten


          Coupled with earnings growth increasing the value of the company, the balance of the
  participant’s account can grow rapidly.
          In a December 2018 report titled “S Corporation ESOPs and Retirement Security”, the
  NCEO details a survey of S-ESOP companies regarding individual account balance detail for over
  61,000 participants.6 The following are the report’s conclusions:
          •        S-ESOP participants represented in the report have more than twice the average
                   total retirement balance of Americans nationally.
          •        97% of the companies offered another retirement plan in addition to the ESOP. In
                   contrast, 32% of all workers do not have access to a retirement plan, and worse,
                   49% are not participating in the plan that is available to them.
          •        Among those surveyed, S-ESOP workers nearing retirement (ages 55-64) have on
                   average a median account balance of $147,552 in the ESOP and another $98,974
                   in other non-ESOP retirement plans. In contrast, approximately 35% of near
                   retirement workers have neither retirement savings nor a defined benefit pension.
                   This grows to over 50% among low-income workers below a median income of
                   $40,000 in this age bracket.
          •        S-ESOPs offer higher benefits and lower turnover than other comparable
                   companies. Other studies over the past twenty years have been consistent and have
                   concluded similarly:




  6
   Nancy Wiefek, “S Corporation ESOPs and Retirement Security”, Nancy Wiefek, Ph.D. and
  Nathan Nicholson, National Center for Employee Ownership (NCEO), Dec. 2018.
  https://www.nceo.org/assets/pdf/articles/NCEO-S-ESOPs-Retirement-Dec-2018.pdf
                                                   7
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 9 of 60                      PageID
                                 #: 11154




         •      ESOPs have been found to boost sales and productivity by more than 2% a year
                when compared to similar companies.7
         •      In the last recession, ESOP companies were only half as likely as non-ESOP firms
                to go out of business and are also less likely to lay people off.8
         •      Employees are also better compensated in ESOP companies than are employees in
                comparable non-ESOP companies, and they enjoy better benefits.9
         •      According to an NCEO study, on average ESOP companies contributed 75% more
                to their ESOPs than other companies contributed to their primary defined
                contribution plan.10
         •      In a 2020 recent report released by the Rutgers School of Management regarding
                majority-owned ESOPs and the 2020 pandemic, ESOPs retained jobs at a 4 to 1
                ratio, far less likely to cut pay, and maintained standard hours and salaries at a
                significantly higher rate.11
         It has been my experience that this research supports the positive impact ESOP-owned
  companies provide to their employees and communities. Investments in any business includes
  risk, including ESOP investments in company stock, but the reason ESOP companies tend have




  7
    Joseph Blasi, Douglas Kruse, and Dan Weltmann, "Firm Survival and Performance in
  Privately-Held ESOP Companies," Sharing Ownership, Profits, and Decision-Making in the 21st
  Century, Advances in the Economic Analysis of Participatory & Labor-Managed Firms, Volume
  14, 2013, pp.109-124. https://www.nceo.org/article/key-studies-employee-ownership-and-
  corporate-performance
  8
    Fidan Kurtulus, “How Did Employee Ownership Firms Weather the Last Two Recessions,”
  Fidan Kurtulus and Douglas Kruse, Upjohn Institute, 2017 https://www.nceo.org/article/key-
  studies-employee-ownership-and-corporate-performance
  9
    Peter Kardas “Wealth and Income Consequences of Employee Ownership: A Comparative
  Study of Washington State” Study Peter Kardas, Jim Keogh and Adria Scharf, Washington
  Department of Community, Trade, and Economic Development of the University of Washington
  1998 https://www.nceo.org/article/research-employee-ownership
  10
     Corey Rosen, “Retirement Security and Wealth Accumulation in S ESOP Companies,” The
  National Center for Employee Ownership September 2005 http://esca.us/wp-
  content/uploads/2015/10/NCEO_STUDY.pdf
  11
     Rutgers School of Management and Labor Relations, “Employee-Owned Firms in the Covid-
  19 Pandemic” (2020) https://cleo.rutgers.edu/articles/employee-owned-firms-in-the-covid-19-
  pandemic-how-majority-owned-esop-other-companies-have-responded-to-the-covid-19-health-
  and-economic-crises/
                                                      8
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 10 of 60                           PageID
                                 #: 11155




  lower risk, and a lower default rate is that they perform better. Multiple studies show that ESOP-
  owned companies have stronger performances after establishing the ESOPs than before.12
         E.      TYPES OF ESOP COMPANIES
         ESOP-owned companies exist in nearly every industry and across firms of many different
  sizes, yet these companies often exhibit similar characteristics:
                 •       A history of an employee-focused corporate culture with a greater ratio of
                         human resource related expenditures to revenues (i.e. wages and benefits).
                 •       A history of with stable financial performance with less profit volatility.
                 •       A track record of proven and steady leadership.
         According to the NCEO, the largest majority employee-owned company by far is Publix
  Super Markets (Lakeland, FL), which has close to 200,000 employees and has been in Fortune’s
  100 Best Companies to Work For every year since its inception in 1998.13 Other notable ESOPs
  include WinCo Foods (Woodburn, OR), Amsted Industries (Chicago, IL), W.L. Gore and
  Associates (Newark, NJ), Davey Tree Experts (Kent, OH), and Robert W. Baird & Co.
  (Milwaukee, WI).14
         ESOPs tend to be more prevalent in certain industries. The architectural, engineering and
  construction industries having a greater number of ESOP-owned companies, including Burns and
  McDonnell Engineering (Kansas City, MO), HDR, Inc. (Omaha, NE), Kleinfelder (San Diego,
  CA), Brown and Caldwell (Walnut Creek, CA), Parsons (Pasadena, CA), Schweitzer Engineering
  (Pullman, WA), Black & Veach (Overland Park, KS), Terracon (Olathe, KS), Austin Industries
  (Dallas, TX), and Performance Contracting, Inc (Lenexa, KS).15
         Like Publix, employee-owned companies are proudly overrepresented on lists of “Best
  Places to Work” because, in addition to an ownership interest, they often foster a culture of trust
  and respect between employees and company leadership. According to Corey Rosen of the NCEO,


  12
     NCEO, ‘‘Default Rates on ESOP Loans, 2009-2013’’ (2014).
  https://www.nceo.org/articles/default-rates-esop-loans-2009-2013
  13
     Publix, http://corporate.publix.com/about-publix/newsroom/news-releases/publix-makes-
  fortunes-100-best-companies-to-work-for-23-straight-years
  14
     National Center for Employee Ownership, “The Employee Ownership 100: America's Largest
  Majority Employee-Owned Companies,” July 2020 https://www.nceo.org/articles/employee-
  ownership-100
  15
     National Center for Employee Ownership, “The Employee Ownership 100: America's Largest
  Majority Employee-Owned Companies,” July 2020. https://www.nceo.org/articles/employee-
  ownership-100
                                                      9
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 11 of 60                          PageID
                                 #: 11156




  the “majority of companies that have stock on the Great Place to Work Institute’s ‘Best 100
  Companies to Work For’" list have one or more broad-based employee ownership programs.”16
         F.      CORPORATE GOVERNANCE IN AN ESOP COMPANY
         To understand how ESOP-owned companies operate in a business environment, it is
  important to understand how their corporate governance generally works. Corporate governance
  is the process of allocating authority and responsibility among a company’s shareholders, board of
  directors (the “Board”) and management.

                      Chart 1: Hierarchy of Corporate Governance




         This chart illustrates the hierarchy of authority in a typical domestic company with partial
  or complete ESOP ownership. In a 100% ESOP-owned company, the ESOP trust is the sole
  shareholder. ESOP participants own a beneficial (or financial) interest in the trust. The trustee of
  the ESOP is responsible for the voting rights of the trust which includes electing Board members.
         It is the Board’s responsibility to oversee the company and often delegate oversight
  functions in the form of Board committees. The Board appoints the CEO and his or her
  management team. The CEO and management team are responsible for the day-to-day affairs of



  16
     National Center for Employee Ownership, “Great Employee-Owned Workplaces,” Dec. 2018.
  https://www.nceo.org/great-employee-owned-places-work/id/34/.
                                                  10
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 12 of 60                        PageID
                                 #: 11157




  the corporation and overseeing employees. Employees meeting specific eligibility requirements
  outlined in the plan documents become participants and enjoy a beneficial interest in the ESOP.
         The typical Board responsibilities of ESOP-owned companies include growing shareholder
  value, setting corporate strategic goals and business strategy, appointing officers and Board
  committees, evaluating CEO and senior management team performance, determining
  compensation for CEO and senior management, evaluating and approving significant corporate
  transactions, reviewing corporate financial statements, facilitating succession planning,
  establishing corporate standards and conduct, and managing corporate risk.
         Governance and Board roles for an ESOP-owned company are the same as that of any
  domestic corporation, however, ESOP-owned companies have unique considerations that non-
  ESOP companies do not. ESOP-owned companies place more focus on employee education
  regarding ESOP provisions, have planning issues for the annual valuation of stock, must consider
  the impact of the annual repurchase obligation relating to participant stock, and have ongoing
  responsibility for appointing and monitoring ESOP fiduciaries.
         Boards have a duty of care and a duty of loyalty to all company shareholders. In making
  business decisions, Boards must exercise reasonable care in the decisions made on behalf of the
  company. These include the following:
         •      Boards act in good faith for the benefit of the company and believe that the actions
                taken are in the company’s best interest.
         •      Actions taken should be based on a reasonable investigation of options available
                within the time and financial constraints presented before making corporate
                decisions.
         •      Board members have a duty to refrain from self-dealing and may not act in their
                own best interest. If a conflict exists and cannot be resolved, there should be a
                process in which those conflicted are removed from the decision process.
         •      Board decisions are inherently risky, so even if a Board strictly adheres to their
                fiduciary duties of care and loyalty, decisions could be made that impact a company
                negatively.
         As mentioned, at an ESOP-owned company, it is the Board’s responsibility is to appoint
  and monitor the trustee of an ESOP. As important, it is the trustee’s ongoing duty to monitor and
  vote for the Board. These responsibilities of the parties are circular and ESOP company-boards

                                                    11
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 13 of 60                              PageID
                                 #: 11158




  and management take this very seriously. Although a rare occurrence, trustees can and do remove
  or replace Board members when circumstances warrant. Boards also have removed trustees when
  needed as well, mostly replacing internal trustees for conflict.
               1. THE     BOARD’S        SETTLOR         FUNCTIONS        VS.    ERISA      FIDUCIARY
                  RESPONSIBILITIES
          In most ESOP-owned companies, the Board maintains primarily settlor functions regarding
  the ESOP. A settlor (or “trustor”) is the entity that establishes and grants a trust, and his or her role
  is to transfer control of an asset to a trustee who manages it for the trust’s designated beneficiaries.
  Settlors make decisions to install benefit plans, design plan provisions, terminate existing plans,
  or amend plans. Other common settlor functions of a Board include determining contributions to
  the ESOP, declaring dividends or distributions, and managing repurchase obligations (a unique
  corporate requirement to repurchase shares pursuant to participant distribution put rights).
          As stated previously, all Boards owe duties of care and loyalty to the company
  stockholders.
          ERISA imposes certain standards of fiduciary duties on ESOP trustees and other qualified
  employer plan fiduciaries:
          a)      Duty of Loyalty – fiduciaries must discharge their duties solely in the interests of
                  plan participants and beneficiaries.
          b)      Duty of Prudence – fiduciaries must act with the care, skill, prudence, and diligence
                  under the circumstances then prevailing that a prudent person acting in a like
                  capacity and familiar with such matters would use in the conduct of an enterprise
                  of a like character and with like aims.
          c)      Exclusive Purpose – fiduciaries must act for the exclusive purpose of providing
                  benefits to participants and their beneficiaries and to defray the reasonable expenses
                  of administrating the plan. The assets of a plan shall never inure to the benefit of
                  any employer and shall be held for the exclusive purposes of providing benefits to
                  participants in the plan and their beneficiaries in defraying reasonable expenses as
                  administering the plan.
          d)      Duty to Diversify - ERISA imposes a duty to diversify plan investments but
                  exempts ESOP fiduciaries from that requirement.
          ERISA defines the term “fiduciary” to include any person who:

                                                         12
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 14 of 60                               PageID
                                 #: 11159




          •       exercises any discretionary authority or discretionary control over the management
                  of a plan;
          •       exercises any authority or control over the management or disposition of the plan’s
                  assets;
          •       renders investment advice for a fee; or
          •       has any discretionary authority or responsibility in the administration of the plan.
          The determination of fiduciary status is made on a de facto basis and is based on a person’s
  function, not title.
          As a result, a plan can have more than one fiduciary and individuals may be limited in their
  respective fiduciary roles, generally:
          a)      A Board uses its discretionary role to delegate responsibilities to the Plan
                  Administrator, Trustee and/or Investment Manager. As the “appointing” fiduciary,
                  this role is typically limited to selecting and monitoring the actions of the fiduciaries
                  the Board appoints.
          b)      The Plan Administrator (or Plan Sponsor or Named Fiduciary) has the discretion
                  over the management of the plan and the authority and responsibility in the
                  administration of the plan.
          c)      The Trustee has the authority and control over the management of the Plan Trust.
          d)      The Investment Manager can be delegated authority and control over management
                  of certain plan assets and renders investment advice for a fee.
          The engagement of an Investment Manager for an ESOP is rare and occurs when there is
  non-company stock and/or cash investments in the trust. Since fiduciary status is defined by
  function, not title, I will share the typical functions of the Plan Administrator and the Trustee.
               2. PLAN ADMINISTRATOR
          The Plan Administrator (or Plan Sponsor) is the named fiduciary in the plan document and
  has discretionary authority to manage and administer the ESOP. This is often an administrative
  (or ESOP) committee.
          The Plan Administrator or committee interprets provisions of the plan, allocates
  contributions, maintains separate accounts for participants, furnishes participant statements and
  ensures statements are error-free. It also prepares and files required returns, reports, notices, and



                                                         13
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 15 of 60                             PageID
                                 #: 11160




  disclosures, as well as adopts a distribution policy and applies it in a uniform and non-
  discriminatory manner. This includes:
         a) Determine the method and timing of participant distributions.
         b) Direct the trustee with respect to payment and applicable tax withholding of
              distributions.
         c) Pay reasonable plan expenses.
         d) Direct the segregation of assets.
         e) Adopt an investment policy for non-employer stock assets.
         f) Interpret and determine benefits under the plan and establishes a claims procedure.
         g) Hire advisors such as auditors, attorneys, third-party administrative service providers
              and other advisors.
              3. ESOP TRUSTEE
         The trustee’s duties and obligations are defined in a trust agreement. The trustee has the
  authority and the control over the assets of the ESOP trust and holds title and custody of trust assets
  for the beneficial interest of the plan’s participants and beneficiaries. In general, the functions of
  the trustee include managing the ESOP’s investments, determining annual value for plan assets,
  including employer stock, and exercising the ESOP’s shareholder. A trustee may:
         a)      Vote the ESOP’s shares for/against directors.
         b)      Use discretion regarding approval of certain transactions or other extraordinary
                 issues, unless delegated to another fiduciary.
         c)      Question, seek clarification, raise objections and challenge the actions and
                 decisions of management.
         d)      Obtain financial statements from the company with sufficient information. to make
                 informed decisions.
         e)      Attend shareholders’ meeting and demand special meetings if needed.
         f)      Engage experts as needed, including legal and financial advisors.
         g)      Exercise control in a discretionary manner at any time deemed necessary.
         Through his or her voting right, the trustee shall use its discretion to replace directors,
  increase or decrease the size of a Board, change executive management and operations, alter
  corporate strategy or the entire corporate organization, and even sell a company.



                                                        14
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 16 of 60                            PageID
                                 #: 11161




          An ESOP trustee will monitor the board and be knowledgeable regarding the board’s
  decisions on important ESOP-related matters, such as repurchase liability, significant corporate
  transactions (e.g., acquisition of target), and executive compensation.
          ESOP trustees may periodically manage the pass-through voting to participants for a sale
  of all or substantially all of the company’s assets, mergers, liquidation, recapitalization,
  reclassification, dissolution, or consolidation, but not the sale of stock. Trustees manage the voting
  process to ensure sufficient and understandable information is provided and ensure privacy and
  oversee the voting tabulation process. Trustees vote shares in accordance with the plan documents
  and will vote un-voted shares. As mentioned, the sale of stock does not require pass-through
  voting but may provide for it if written into the plan document.
               4. TRUSTEE FUNCTIONS IN AN ESOP TRANSACTION
          Trustees’ functions are more specific in an ESOP transaction, and typically an engagement
  letter documents the terms of the appointment as negotiated between the trustee and the company.
  Upon appointment regarding a proposed transaction, the trustee has unfettered discretionary
  authority and only the trustee has the authority to enter or negotiate a transaction on behalf of the
  ESOP. Trustees are engaged in advance of the actual formation the ESOP, although most ESOPs
  are effective at the beginning of the tax year in which they are formed.
          The duties of a trustee in an ESOP transaction include: deciding whether to proceed and
  engage in the proposed transaction; hiring independent experts; determining that the transaction
  price reflects fair market value (the “FMV”); and negotiating the final transaction price and
  structure.
          Summary
          It is important to recognize the history and objectives of Congress in promoting ESOPs,
  and to understand the key motivations behind adopting this form of shareholder ownership.
          ESOPs were primarily created to drive employee ownership.
          ESOPs have significantly increased individual wealth and retirement benefits for
  employees of ESOP-owned companies. ESOP participants have more than twice the retirement
  balance of other employees, work for companies that pay better, and generally receive better
  benefits, including other retirement plans. ESOP-owned companies are regularly recognized
  among the “best places to work” nationally and locally. In down-times, ESOP-owned companies
  prove to be more resilient and better protect jobs.

                                                        15
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 17 of 60                         PageID
                                 #: 11162




         Professional ESOP Trustees witness successful ESOPs first-hand and have regularly issued
  six-figure retirement distributions to non-management participants of successful ESOP companies.
  This money is more likely than not the single largest amount of the individual’s savings, and in
  many cases, their only savings.
         Trustees act in good faith, with skill and prudence consistent in providing benefits
  exclusively for and in the best interest of ESOP participants and beneficiaries. As in any
  profession, practices evolve over time and will continue to change.


  III.   BOWERS + KUBOTA CONSULTING, INC.

         B+K was an architectural and engineering firm specializing in construction and program
  management, architectural and engineering design and project development from preliminary
  analysis and planning through complete design. Established in 1980, the firm is located in Hawaii
  and provides services throughout the Hawaiian Islands and the Pacific Rim. Its major clients
  include various governmental entities at the state, federal and local levels.
         The company was over 30 years old when the ESOP was contemplated and had consistent
  financial growth. It employed approximately 120 people with many long-time employees and low
  turnover.   B+K sponsored an employee wellness program and provided excellent benefits
  including a 401(k) profit-sharing plan that was established in 1988. B+K received many industry
  accolades, including its selection as the nation’s Best Civil Engineering Firm to Work For in 2011
  and 2012 by CE News.
         B+K elected to become an S-Corp upon the conversion to a 100% ESOP-owned company.
  Looking at the information provided, B+K was an exemplary candidate for a 100% S-ESOP with
  the characteristics present for a successful employee-owned business.


  IV.    OPINION

  Saakvitne Acted Consistently with Industry Practice in Reviewing and Determining Whether
  to Enter Into the Transaction
         1.      TRUSTEES FOLLOW CERTAIN STANDARDS OF FIDUCIARY DUTY
                 As discussed in the prior section, ERISA imposes standards of fiduciary duties on
  ESOP trustees and other qualified employer plan trustees. Section 404(a)(1) requires a fiduciary
  to act “…with the care, skill, prudence, and diligence under the circumstances then prevailing that

                                                       16
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 18 of 60                            PageID
                                 #: 11163




  a prudent [person] acting in a like capacity and familiar with such matters would use in the conduct
  of an enterprise of a like character and with like aims.”
                 It is my opinion as a professional ESOP trustee who has engaged in activities
  similar to the Transaction that Saakvitne’s actions were consistent with those an experienced ESOP
  trustee would use on behalf of an ESOP.
         2.      TRUSTEES HAVE LITTLE REGULATORY GUIDANCE FOR THE ESOP
                 FIDUCIARY PROCESS
                 a.      At the time of the Transaction in 2012, trustees had little guidance from the
                         Department of Labor (“DOL”) regarding how the fiduciary process should
                         be performed, specifically as it relates to the financial and valuation matters
                         of ESOP transactions. In 1988, the DOL issued “Proposed Regulations
                         Relating to the Definition of Adequate Consideration” (“Adequate
                         Consideration Proposal”) but never finalized these regulations.           The
                         Adequate Consideration Proposal, defined adequate consideration as the
                         “fair market value” as determined in “good faith” by the trustees. FMV is
                         defined in the Adequate Consideration Proposal as follows17:

                                 ‘…the price at which an asset would change hands between a willing
                                 buyer and a willing seller when the former is not under any
                                 compulsion to buy and the latter is not under any compulsion to sell,
                                 and both parties are able, as well as willing, to trade and are well
                                 informed about the asset and the market for that asset.”

                         According to the American Society of Appraisers, “[i]n legal interpretations
                         of fair market value, the willing buyer and willing seller are hypothetical
                         persons dealing at arm’s length, rather than any ‘particular’ buyer or seller.”
                         In other words, a price would not be considered representative of fair market
                         value if influenced by special motivations not characteristic of a typical
                         buyer or seller.18



  17
     Proposed Regulations Issued by The Department of Labor, The Definition of Adequate
  Consideration, May 1988. http://www.asky.net/pdfs/DOL%20Proposed%20Regs.pdf
  18
     The American Society of Appraisers, The Opinion of the College on Defining Standards of
  Value Initiation, Chair Shannon P. Pratt, FASA, Published in Valuation, vol. 34, no. 2 (June
                                                    17
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 19 of 60                         PageID
                                 #: 11164




                b.     Guided by independent interpretation of court decisions over the years and
                       the never-finalized Adequate Consideration Proposal, trustees have adopted
                       various approaches to procedural prudence regarding fiduciary obligations
                       under ERISA. Unfortunately, the DOL, despite being directed by Congress
                       to provide regulatory guidance over thirty years ago, has yet to act.
                c.     Without direct guidance on fiduciary processes, trustees found corollary
                       guidance in the DOL Voluntary Fiduciary Correction Program (“VFCP”)
                       regarding general rules for acceptable corrections regarding FMV
                       Determinations19.
                              Voluntary Fiduciary Correction Program
                              Section 5. General Rules for Acceptable Corrections
                              (a) Fair Market Value Determinations. Many corrections require
                              that the current or FMV of an asset be determined as of a particular
                              date, usually either the date the plan originally acquired the asset or
                              the date of the correction, or both. In order to be acceptable as part
                              of a VFC Program correction, the valuation must meet the following
                              conditions:
                                      (1) If there is a generally recognized market for the property
                                      (e.g., the New York Stock Exchange), the FMV of the asset
                                      is the average value of the asset on such market on the
                                      applicable date, unless the plan document specifies another
                                      objectively determined value (e.g., the closing price).
                                      (2) If there is no generally recognized market for the asset,
                                      the FMV of that asset must be determined in accordance with
                                      generally accepted appraisal standards by a qualified,
                                      independent appraiser and reflected in a written appraisal
                                      report signed by the appraiser.



  1989). http://www.appraisers.org/docs/default-source/college-of-fellows-articles/defining-
  standards-of-value.pdf
  19
     US Federal Register, https://www.federalregister.gov/documents/2006/04/19/06-
  3674/voluntary-fiduciary-correction-program-under-the-employee-retirement-income-security-
  act-of-1974
                                                     18
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 20 of 60                       PageID
                                 #: 11165




                                   (3) An appraiser is “qualified” if he or she has met the
                                   education, experience, and licensing requirements that are
                                   generally recognized for appraisal of the type of asset being
                                   appraised.
                                   (4) An appraiser is “independent” if he or she is not one of
                                   the following, does not own or control any of the following,
                                   and is not owned or controlled by, or affiliated with, any of
                                   the following:
                                           (i) The prior owner of the asset, if the asset was
                                           purchased by the plan;
                                           (ii) The purchaser of the asset, if the asset was, or is
                                           now being, sold by the plan;
                                           (iii) Any other owner of the asset, if the plan is not
                                           the sole owner;
                                           (iv) A fiduciary of the plan;
                                           (v) A party in interest with respect to the plan (except
                                           to the extent the appraiser becomes a party in interest
                                           when retained to perform this appraisal for the plan);
                                           or;
                                           (vi) The VFC Program applicant.
                           This section provides the only direct DOL guidance to trustees and
                           independent fiduciaries addressing the engaged appraiser being
                           “qualified” and/or “independent.”
              d.    In the absence of clear regulatory guidance on fiduciary procedures, trustees
                    have adopted fiduciary practices over time. At the time of the Transaction,
                    trustees relied on both common-sense fiduciary practices and on the advice
                    of professional legal and financial experts.
                           Prior to 2014, there was no DOL direct guidance on fiduciary
                    process matters. From July 2014, there have been a series of DOL out-of-
                    court litigation settlements with various ESOP trustees.            It is my
                    understanding that these litigation settlements only apply to the parties
                    involved, and do not have the force of law. Of course, ESOP professionals
                                                19
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 21 of 60                          PageID
                                 #: 11166




                       prefer the DOL provide guidance through regulation, not litigation. Many
                       ESOP trustees use these collective litigation settlement agreements as
                       guides, but do not necessarily concur with agreements made by these
                       settling parties. With the most recent litigation settlement in the early 2020,
                       there are now six litigation settlement agreements, each one including the
                       general elements in a prior litigation settlement, but several incorporating
                       new conditions.
               The Transaction took place in December 2012.            In examining the facts and
        circumstances present at that time of the Transaction, it is my opinion that Saakvitne used
        care, skill, prudence, and diligence under the circumstances prevailing in the fourth quarter
        of 2012 that other professional ESOP trustees familiar with these practices would have
        used for ESOP transactions.
        3.     SAAKVITNE WAS APPOINTED AS TRUSTEE FOR THE ENGAGEMENT
               AND CONTINUED TO SERVE IN THAT CAPACITY AFTER THE
               TRANSACTION
               a.      Saakvitne was engaged as a trustee for the yet-to-be formed B+K ESOP on
                       November 26, 2012, to serve in connection with a proposal to engage in the
                       Transaction.
               b.      Saakvitne agreed to serve as Trustee and Independent Fiduciary for the B+K
                       ESOP to:
                       i.      Evaluate the proposed purchase of all or a significant percentage of
                               the outstanding shares of the Sponsor (the company).
                       ii.     Negotiate the terms of the purchase on behalf of the B+K ESOP.
                       iii.    Continue to serve as Trustee should the purchase occur and the
                               Sponsor elect to have him continue to serve.
                       iv.     Assist in participant communications.
                       v.      Coordinate the distribution of benefits.
                       vi.     Provide assistance in maintaining the B+K ESOP’s tax-qualified
                               status and ERISA compliance.
               c.      Trustees are initially engaged so the proposed transaction can occur at arms-
                       length, removing sellers from the decision-making on behalf of the ESOP
                       during the transaction process. So, it is a frequent practice to serve as
                                                   20
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 22 of 60                          PageID
                                 #: 11167




                        Trustee for an ESOP transaction only. However, Saakvitne was appointed
                        to serve as Trustee after the transaction to safeguard the B+K ESOP’s
                        interest, which included preserving control discretion.
                 d.     Saakvitne’s hourly fees for the transaction were structured in a way which
                        were very reasonable for the services contemplated and would be limited to
                        $20,000.    However the $15,000 retainer was payable whether the
                        transaction was consummated or not. He also charged ongoing service fees
                        as trustee after the transaction at regular hourly rates, subject to a minimum
                        11 hours per year.
         4.      SAAKVITNE WAS A QUALIFIED TRUSTEE
                 Saakvitne was an experienced ERISA Attorney and ESOP fiduciary, with sufficient
   education and knowledge to successfully carry out fiduciary duties as Trustee of the ESOP
   (Exhibit B)
                 a.     Saakvitne received his undergraduate degree from the University of
                        Massachusetts Honors College and received a Juris Doctorate from NYU
                        School of Law in 1976 and an L.L.M. in Taxation the following year.
                 b.     He was a Fellow of the American College of Employee Benefits Counsel
                        and was an ERISA attorney for over 30 years.
                 c.     Saakvitne was a regular attending member of TEA and NCEO.
                 d.     Saakvitne served as ERISA fiduciary for employee benefit plans beginning
                        in 1997.
                 e.     Fiduciary services comprised more than 99% of Saakvitne’s practice.
                 f.     Saakvitne regularly worked closely with the Employment Benefit Security
                        Administration (“EBSA”) division of the DOL and the Pension Benefit
                        Guaranty Corporation (“PBGC”) serving as Trustee and Independent
                        Fiduciary for numerous orphan retirement plans.
                 g.     Saakvitne served as Independent Fiduciary for more than 250 plans and
                        oversaw the distribution of approximately $1 billion of participant benefits.
                 h.     Saakvitne was appointed as a plan fiduciary by Federal and California State
                        courts.
                 i.     Saakvitne served as Trustee and Independent Fiduciary for more than 40
                        ESOPs on an ongoing basis.
                                                     21
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 23 of 60                   PageID
                                 #: 11168




              j.    Saakvitne acted as Independent Fiduciary to review and approve Class
                    Action ERISA litigation settlements.
              k.    Saakvitne continued to serve as Trustee and Independent Fiduciary for
                    ESOP and ERISA plans until his death on October 2, 2018.
        5.    SAAKVITNE ENGAGED AN INDEPENDENT AND QUALIFIED FINANCIAL
              ADVISOR
              a.    Saakvitne was a highly experienced retirement plan and ESOP trustee and
                    he followed fiduciary procedures and processes that were commonly
                    performed by other professional ESOP trustees in 2012.
              b.    Saakvitne engaged Libra Valuation Associates, Inc. (“LVA”) as the financial
                    valuation advisor on behalf of the ESOP. Gregory Kniesel was managing
                    director of LVA and the appraiser assigned to this engagement.
              c.    Trustees had limited DOL fiduciary guidance regarding the engagement of
                    financial advisors. Saakvitne, like many other trustees, followed the DOL’s
                    VFCP guidance regarding FMV determinations.
                    (1)    As a private company, there was no generally recognized market for
                           B+K (private) stock, meaning its FMV had to be determined in
                           accordance with generally accepted appraisal standards. Kniesel
                           was an expert on these matters and was a qualified, independent
                           appraiser who documented his analysis in a signed written report.
                    (2)    Kniesel was “qualified.” Kniesel is an Accredited Senior Appraiser
                           with the American Society of Appraisers and has met the
                           educational, experience, and licensing requirements recognized for
                           appraisers. (Exhibit C)
                    (3)    Kniesel was “independent”:
                           (a)     Kniesel did not own or control, and was not owned or
                                   controlled by, the prior owners of B+K.
                           (b)     Kniesel did not own or control, and was not owned or
                                   controlled by, a fiduciary of the ESOP.
                           (c)     Kniesel did not own or control, and was not owned or
                                   controlled by, a party in interest with respect to the ESOP,

                                                22
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 24 of 60                       PageID
                                 #: 11169




                                    and was not a party in interest when retained to perform this
                                    appraisal.
                     Pursuant to ESOP trustee practices as performed in 2012, Saakvitne
              reasonably selected Kniesel as a “qualified” and “independent” appraiser.
              d.     LVA and Kniesel
                     i.     On November 29, 2010, Saakvitne engaged LVA as his Financial
                            Advisor pursuant to the proposed Transaction. Saakvitne was aware
                            that LVA had previously provided a preliminary report of value
                            dated November 21, 2012, which had been addressed to “The Board
                            of Trustees of the Proposed Bowers + Kubota Employee Stock
                            Ownership Plan and Trust”, in care of Brian Bowers, Trustee.
                     ii.    As common at the time, appraisers often provided a feasibility
                            report, such as LVA’s preliminary report, to an acting trustee or an
                            ESOP exploratory committee for a proposed ESOP transaction
                            before being engaged by the professional trustee for the transaction.
                            This approach provided a general range of value to assist the
                            decision-makers on the overall viability of an ESOP transaction
                            before embarking on the costly process of the ESOP formation.
                                    Among other things, FMV ranges are used to model
                            potential leverage capacity, financial obligations, contribution
                            levels, participant benefits, regulatory limits, administrative issues,
                            employee engagement planning and transactional structuring.
                            When experienced ESOP professionals were involved, the financial
                            advisor was providing general guidance on FMV, and was not
                            intending to influence any decisions outside of corporate and
                            potential ESOP decisions. In other words, these preliminary reports
                            are not prepared to meet selling shareholder objectives.
                                    FMV range in the LVA preliminary report provided guidance
                            so that the Trustee could determine the feasibility of the ESOP from
                            a business perspective.
                     iii.   Saakvitne was an experienced ESOP trustee with an ERISA
                            background but was not a valuation expert. In these circumstances,
                                               23
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 25 of 60                      PageID
                                 #: 11170




                           it is a reasonable and accepted practice to engage a financial expert
                           appraiser with years of experience valuing ESOP-owned companies
                           and who has a strong national reputation.
                                   Very few, if any, ESOP trustees in 2012 were valuation
                           experts. Most were bankers or lawyers. Professional trustees were
                           not expected to employ valuation expertise on their staff. It was a
                           regular practice for trustees to select competent qualified appraisers
                           and rely on their expertise.
                                   On the selection of an appraiser, trustees will have sufficient
                           knowledge of the qualifications of the appraiser’s work and
                           confidence in their ability to conduct a thorough due diligence
                           process.
                    iv.    Saakvitne reasonable determined that he should engage LVA as the
                           valuation expert.
                                   Saakvitne had known Kniesel prior to this engagement.
                           Both were active members of the ESOP associations. Saakvitne
                           engaged Kniesel on a prior assignment and knew first-hand of his
                           qualifications, experience, and processes for valuing ESOP-owned
                           companies. Under the DOL’s VFCP guidance, Kniesel was an
                           independent and qualified appraiser.
        6.    SAAKVITNE FOLLOWED A PROCESS CONSISTENT WITH THAT OF
              OTHER TRUSTEES
              a.    Saakvitne took the following actions in connection with his investigation of
                    the Transaction:
                    i.     Saakvitne met in person and telephonically with senior management
                           of B+K to become sufficiently knowledgeable about the company,
                           its business, and its management.
                    ii.    Saakvitne visited the company facilities in Hawaii.
                    iii.   Saakvitne engaged a highly qualified financial advisor experienced
                           with the ESOP valuation process.
                    iv.    Saakvitne reviewed and confirmed that the financial advisor
                           conducted sufficient due diligence of the company and was
                                               24
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 26 of 60                         PageID
                                 #: 11171




                             knowledgeable of the LVA reports and recommendations. LVA
                             presented Saakvitne a valuation report establishing a FMV for the
                             company stock and a fairness opinion confirming that:
                             a)        the B+K ESOP paid no more than adequate consideration,
                             b)        The terms of loans to the selling shareholders were, at least,
                                       favorable to the B+K ESOP from a financial point of view,
                                       and
                             c)        the Transaction was fair to the ESOP from a financial point
                                       of view.
                    v.       Saakvitne reviewed the documents associated with the Transaction,
                             including the B+K ESOP Plan and Trust, Stock Purchase Agreement
                             dated December 14, 2012 (“SPA”), loan agreements and other
                             transaction documents.
        7.    SAAKVITNE COMMENCED NEGOTIATIONS DECEMBER 11, 2012
              a.    Bowers, in his individual capacity commenced price negotiations by email
                    with Saakvitne on December 10, 2012. The following day, Saakvitne
                    counter-offered on behalf of the ESOP twice, and Bowers counter-offered
                    once as follows:
                                                             FMV
                          Date/ Time                                  Loan   Loan
                                               Party        Offer/
                            PST*                                      Rate   Term         Conditions
                                                            Counter

                     12/10 10:24PM            Bowers         $41      10%     20
                                                            million           yrs.
                         12/11 3:42PM          ESOP          $39      6%      25
                                                            million           yrs.
                         12/11 6:01PM         Bowers         $40      8%      25
                                                            million           yrs.
                                                                                     Plus, employment &
                         12/11 7:55PM          ESOP          $40      7%      25
                                                                                     management
                                                            million           yrs.
                                                                                     agreements
                                             Agreement                               Plus, employment &
                         12/11 9:23PM                        $40      7%      25
                                                                                     management
                                             Accepted       million           yrs.
                                                                                     agreements
                    *All times are Pacific Standard Time (PST), although some emails were
                    absent time stamp and presumed to be Hawaii Standard Time (HST)



                                                       25
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 27 of 60                           PageID
                                 #: 11172




                 b.     Saakvitne stressed the importance of the fairness in his decision-making and
                        negotiation and focused on the terms of the loan rate. In order to illustrate
                        the impact on the value, which was not considered in the FMV analysis, the
                        following table shows the present value of the interest expense over the life
                        of the loans and comparing the first Bowers offer and the final agreement.
                        To summarize, Saakvitne negotiated the following difference on behalf of
                        the ESOP, $1 million in principal value (2.4%) and an additional $1.7
                        million in the present value of the interest expense (7.0%). (Exhibit D)
                                                                             PV of Interest
                                                     Principal
                                                                             Expense
                         Bowers Offer                 $ 41,000,000.00        $ 24,452,520.49

                         Final Agreement              $ 40,000,000.00         $ 22,739,339.41

                         Difference                   $ 1,000,000.00          $ 1,713,181.08

                         Percentage                          2.4%                    7.0%

         8.      THE B+K ESOP PAID FOR THE RIGHT TO CONTROL
                 Equity shareholders of a one-class voting common stock company owning a
  majority share have the voting power to dictate the direction of the firm and the right to control
  the company. If one person or entity owns control, such shares command a higher price than other
  shares because majority control shares represent a level of oversight in the company that non-
  control shareholders do not possess.
                 a)     After closing the Transaction, the B+K ESOP would own 100% of B+K’s
                        voting stock. Therefore, the B+K ESOP would own a right of control. With
                        control, the ESOP, at any time in the future, maintains the right to replace,
                        increase, or decrease the company’s Board. With the right to control the
                        Board the B+K ESOP can change CEO and executive management,
                        company’s operations, corporate strategy, reorganize, or sell part or all of
                        B+K.
                                Similarly, if the ESOP trustee were to sell a majority of the shares in
                        B+K to a third-party, the trustee would demand a premium for control.
                 b)     It has been my experience that most ESOPs that acquire majority ownership
                        at that time of the Transaction purchased the right to control the company

                                                      26
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 28 of 60                       PageID
                                 #: 11173




                    and paid for that right. It is my opinion that the structure of the Transaction
                    warranted a consideration for control because the trustee negotiated the
                    Transaction in a way that the ESOP would own the ongoing control right
                    and could exercise control as described above.
              c)    Trustees of 100% owned companies may exert control by:
                    a.     Selecting and replacing Board members and changing the number
                           of Board seats and by doing so, can influence the Board in changing
                           senior management.

                    b.     Considering and reviewing business decisions that may have a
                           material impact on the business.

                    c.     Regularly reviewing financial and business reports from the
                           business, among other things.

              d)    There were no demands for retention of board seats and no limiting
                    agreements or provisions in the B+K ESOP Transaction documents that
                    would restrict the B+K ESOP’s right to control the firm post-transaction.
              e)    Saakvitne was an independent trustee, he was not conflicted, and his only
                    obligation was to the B+K ESOP and the fiduciaries. He was not a member
                    of management or on the Board. As Trustee, he retained the right to control
                    on the B+K ESOP’s behalf.
        9.    SAAKVITNE’S RELIANCE ON THE VALUATION WAS REASONABLE
              a)    At the time of the Transaction, it was reasonable for Saakvitne to rely on
                    the valuation report prepared by LVA as of December 14, 2012 for the
                    Transaction (the “LVA Report”) and fairness opinion (the “Opinion”)
                    because the LVA Report met the requirements of the applicable Internal
                    Revenue Codes and Adequate Consideration Proposal at the time of the
                    Transaction, LVA conducted a thorough due diligence, and LVA conducted
                    an in-depth independent financial and business analysis to assess FMV.
              b)    It was evident from the LVA Report that Kniesel had met with management
                    and was knowledgeable of the company’s business and industry, operations
                    and leadership, assets owned, and financial statements within the context of
                    the Transaction contemplated.


                                                  27
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 29 of 60                         PageID
                                 #: 11174




                 c)     LVA assessed the financial projections it received and determined that they
                        were not unreasonable and after additional investigation used the
                        projections in their Discounted Cash Flow analysis.
                 d)     LVA included two market approaches in their valuation: Guideline Public
                        Company Method (GPC) and Industry Acquisitions Method (IAM)
                 e)     LVA determined the value of the company to range from $37,470,000 to
                        $41,250,000 as of December 7, 2012 and received a Fairness Opinion and
                        a confirmation of the FMV of $40,150,000 before the close of the
                        Transaction on December 14, 2012.
                 f)     LVA made certain reasonable adjustments to the company’s earnings,
                        including an add-back of its independent assessment of excess cash,
                        normalizing the cessation of profit-sharing contributions and normalizing
                        federal income tax.
                 g)     LVA provided sufficient analysis and appropriately concluded its value
                        based on a controlling-interest and used a reasonable discount for lack of
                        marketability.
                 h)     LVA concluded in the LVA Report and Fairness Opinion, a determination of
                        value for the Transaction that did not exceed fair market value. LVA
                        determined that the terms of the B+K ESOP transaction loans, notes, and
                        pledge agreements were at least as favorable to the B+K ESOP as would be
                        the terms of comparable loans among a company, a seller and an ESOP
                        resulting from arm’s length negotiations between independent parties. LVA
                        stated that the Transaction was fair to the ESOP from a financial point of
                        view.
                 i)     Therefore, it is my opinion that Saakvitne reasonably and appropriately
                        accepted the LVA Report and Fairness Opinion and that he could rely on the
                        Report and Opinion in his deliberation of final negotiations with the seller.
         10.     SAAKVITNE ACTED WITH THE APPROPRIATE STANDARD OF CARE
         It is my opinion that Saakvitne’s process and actions were typical of an experienced
  trustee’s process under similar circumstances at the time of the Transaction.



                                                      28
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 30 of 60                           PageID
                                 #: 11175




        11.      SAAKVITNE ACTED WITH THE APPROPRIATE DUTY OF LOYALTY AND
                 EXCLUSIVE PURPOSE
         Saakvitne was independent of all parties and as a professional trustee, he was
  knowledgeable, and acted solely in the interests of plan participants and derived no benefit for
  acting otherwise. He was at no time was under any obligation to consummate the Transaction. It
  is my opinion that Saakvitne acted solely in the interests of plan participants and beneficiaries and
  for the exclusive purpose of providing benefits to plan participants and beneficiaries.
                12.     CONCLUSION.

         Saakvitne utilized a prudent process, acted solely in the interests of plan participants and
  beneficiaries, with the exclusive purpose of providing benefits to plan participants and
  beneficiaries. He prudently determined whether to enter into the Transaction and reasonably
  investigated the Transaction while adhering to the standards of practice prevailing among ESOP
  trustees in connection with the transaction by conducting independent investigations of the
  Transaction in a diligent and thorough manner and by acting in the way a prudent person familiar
  with this Transaction would have acted under similar circumstances.
         I conclude that Saakvitne, acting in his capacity as ESOP Trustee, employed a reasonably
  prudent fiduciary process in determining whether to enter into the Transaction, engaged proper
  expertise, and considered the relevant factors as they appeared at that time.
         Saakvitne reasonably relied on a well-qualified financial appraiser, made reasonable
  decisions based on the facts and information that were known and present at that time, and relied
  on customary and reasonable practices in the purchase of privately held stock by an ESOP.


  V.     RESPONSES TO MARK JOHNSON’S REPORT

         I have read Mr. Johnson’s report dated October 19, 2020 and submit my comments and
  opinions.
         According to the information Johnson submitted, he has expertise in benefit plan design,
  management, financing, communication, operation, regulation and related labor relations
  experience and has been involved with employee benefit plans, group life and health plans, pension
  and 401(k) plans, severance plans and programs, and other qualified and non-qualified
  arrangements for over 25 years. He claims to have served as a fiduciary, benefits executive, plan
  administrator, negotiator, and consultant.

                                                       29
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 31 of 60                         PageID
                                 #: 11176




         Noticeably absent from his resume and expertise is any reference to serving in a fiduciary
  capacity to or providing fiduciary advisory services for small private ESOP-owned companies
  (like B+K) or working with other ESOP professionals. ESOPs are unique and the skills applied
  in serving billion dollar 401(k) plans do not transfer to becoming an expert of ESOP industry
  practices commonly used by ESOP trustees.
         I challenge Johnson’s ability to offer an expert opinion on:
                  •      The care, skill, prudence, and diligence required by a fiduciary in an ESOP
                         transaction.
                  •      The circumstances prevailing in 2012 that may or may not be different 8
                         years later
                  •      A matter in which he may have never served in a like capacity and familiar
                         with ESOP matters
                  •      The conduct of a unique enterprise like an employee ownership program
                         within a qualified retirement plan
                  •      The role, responsibility, and character of an ESOP Trustee.
                  Johnson does not reference any membership in any ESOP professional and trade
  organizations: TEA, the NCEO, or the ESCA.
         IN    RESPONSE TO JOHNSON’S COMMENTS IN HIS          SCOPE OF REVIEW AND SUMMARY         OF

         FACTS AND OPINIONS:
         I.       Johnson wrongly states in his Scope of Review that the B+K ESOP was created by
                  “the owners of the Bowers + Kubota Consulting.” B+K was the Plan Sponsor of
                  the ESOP. Brian Bowers (“Bowers”) and Dexter C. Kubota (“Kubota”) were acting
                  in their corporate capacity, not individually. Shareholders cannot create qualified
                  retirement plans; these are settlor decisions made by management on behalf of the
                  company and approved by the Board.
         II.      Summary of facts and opinions
                  1.     The company considered one option other than the ESOP. The company
                         had received a general indication of interest letter from URS, but it was
                         clearly not a binding nor a bona fide offer. This was a “place-holder” offer
                         and insufficiently formalized for proper board consideration.



                                                      30
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 32 of 60                       PageID
                                 #: 11177




                             ESOPs are very prevalent in the architectural, engineering, and
                      construction (“AEC”) industry and a frequently topic of consideration at
                      industry conferences and publications. I have worked with many AEC
                      firms and I have found that these firms are very familiar with the benefits
                      of the ESOP option. It is one of the best corporate equity transfer
                      alternatives for owners and employees alike:
                      a)     Competitive Edge - AEC companies invest heavily in human
                             resources and compete for talent in a highly competitive
                             marketplace and also to retain its employees. The ESOP is a highly
                             attractive benefit for employees and a difference-maker when
                             attracting talent.
                      b)     Efficiency/Productivity – AEC ESOP firms have proven to be more
                             productive than non-ESOP firms in that industry. “The broad-based
                             employee ownership under an ESOP will motivate a firm’s main
                             asset, its staff, to work smarter. Working smarter usually equates to
                             higher profits over time”
                      c)     Tax Shield - 100% S-ESOP owned AEC firms do not pay taxes. The
                             increase in cash flows is used for debt payments, growth,
                             acquisitions, share repurchases, reinvestment and/or acquisitions.
                             When debt is paid, employees directly benefit from the increase in
                             equity. This works is the same for homeowners, every time the
                             mortgage is paid, the equity value in their home increases.”20
               2.     Bowers engaged LVA. Bowers was not acting in his individual capacity.
                      This was a common industry practice at that time since the feasibility and
                      design of the future ESOP required an understanding of value to decide
                      whether to move forward or not. Kubota did not serve as trustee of the
                      ESOP. Saakvitne was engaged as Trustee once there was a decision to go
                      forward.


  20
     Menke (www.menke.com), “High Performance Ownership: employee owned Architecture,
  Engineering & Construction firms command higher valuations” https://www.menke.com/esop-
  archives/high-performance-ownership-employee-owned-architecture-engineering-construction-
  firms-command-higher-valuations/
                                                31
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 33 of 60                    PageID
                                 #: 11178




              3.    Saakvitne was told of his selection as independent trustee and fiduciary on
                    November 21, 2012. A trustee requires sufficient information to determine
                    whether to accept the appointment. The obvious information required,
                    among other factors, are an approximate value of the company, approximate
                    closing date, potential structure, and advisors for consideration.
                           In what was a very common industry practice at that time, Saakvitne
                    was informed that Kniesel provided a preliminary evaluation. Saakvitne
                    was familiar with Kniesel and had engaged him previously, knowing first-
                    hand Kniesel’s expertise and the quality of his work. The preliminary value
                    was an estimate of what a value range could be. With this common practice,
                    it was known by all parties that the value and any terms were subject to the
                    discretion of the trustee for the transaction and that specific parameters,
                    including FMV, are conditional and completely negotiable.
              4.    Saakvitne was engaged on November 26, 2012 and the transaction closed
                    on December 14, 2012. Although the LVA Report was delivered in June,
                    all information as of the closing date was known or knowable at that time.
                    It was a common practice at that time that final reports would be delivered
                    post-transaction. It was customary and typical at that time that a trustee
                    would receive draft of the FMV establishing the FMV for the transaction
                    understanding that a final version would come after the transaction.     As
                    long as the fairness opinion would be delivered in time for the transaction,
                    trustees could proceed. In this case, the opinion was delivered prior to
                    transaction and although later than contemplated it is not unusual that
                    Kniesel delivered the final Transaction report at approximately the same
                    time he completed the December 31, 2012 year-end valuation report. In the
                    end, it made no difference when that final report was delivered, so long as
                    it only relied upon information that was known or knowable at the time of
                    the Transaction.
              5.    It is not unusual that the Company, and Bowers and Kubota acting in their
                    corporate capacity, did not consider other trustees. Saakvitne was a well-
                    known, experienced ESOP trustee with fiduciary appointments in Hawaii.
                    Saakvitne was also recommended by the ESOP attorney, Greg Hansen of
                                             32
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 34 of 60                          PageID
                                 #: 11179




                    Case Lombardi and Petit.            There are a relatively small number of
                    professional ESOP trustees in the United States and even fewer in Hawaii.
              6.    Saakvitne:
                    a)       Had significant experience in ESOP transaction matters, and being
                             an ERISA attorney he understood his role as trustee. He performed
                             sufficient due diligence consistent with his responsibilities and in
                             common practice with processes used by other professionals at that
                             time when negotiating FMV, and the terms and conditions
                             considered in his decision to engage in the Transaction.
                    b)       Understood his responsibilities regarding the Transaction and
                             emphasized the importance of other terms and conditions in an
                             ESOP transaction. Saakvitne did not say that negotiating FMV was
                             unimportant. He offered that he understood his duties as to FMV,
                             but emphasized that other issues required consideration.             He
                             consider the loan rate and terms significant because value can be
                             saved over the lifetime of those notes if negotiated in the ESOP’s
                             favor. To illustrate Saakvitne’s point, the following table compares
                             how his negotiation of interest rate resulted in interest expense
                             savings of $1.7 million and $1 million of FMV. (EXHIBIT D)
                                                                                PV of Interest
                                                            Principal
                                                                                  Expense

                     Bowers Offer                        $ 41,000,000           $ 24,452,520

                     Final Agreement                     $ 40,000,000           $ 22,739,339

                     Delta                               $ 1,000,000            $ 1,713,181

                     Percent                                  2.4%                   7.0%

                    c)       I do not find any information supporting Johnson’s conclusion that
                             Saakvitne bid against himself. Johnson’s report fails to mention an
                             email from Bowers at 6:01 P.M. PST. Johnson’s statement that
                             “[t]here is no record of the sellers replying to the previous offer prior
                             to Mr. Saakvitne increasing it” is wrong. Attached as EXHIBIT E
                             is the email sequence to support the following record of
                             negotiations:

                                                   33
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 35 of 60                        PageID
                                 #: 11180




                                               FMV
                Date/ Time                                   Loan    Loan
                                  Party        Offer/
                PST*                                         Rate    Term      Conditions
                                               Counter

                12/10 10:24PM Bowers           $41 million   10%     20 yrs.

                12/11 3:42PM      ESOP         $39 million   6%      25 yrs.

                12/11 6:01PM      Bowers       $40 million   8%      25 yrs.
                                                                               Plus, employment &
                12/11 7:55PM      ESOP         $40 million   7%      25 yrs.   management agreements
                                 Agreement                                     Plus, employment &
                12/11 9:23PM                   $40 million 7%       25 yrs.    management agreements
                                 Accepted
                    *All times are Pacific Standard Time (PST), although some emails were absent
                    time stamp and presumed to be Hawaii Standard Time (HST)

                    d)       Saakvitne knew of LVA’s ESOP expertise and experience and
                             determined LVA was highly qualified to serve the successor trustee
                             of this yet to be formed ESOP. At that time, it was a customary
                             practice for trustees to consider engaging financial advisors who
                             were providing a preliminary feasibility analysis to a prior trustee or
                             ESOP exploratory committee of a yet to be formed ESOP. LVA
                             was not engaged by the shareholders.         If the acting trustee or
                             exploratory committee determined that the ESOP was a viable
                             alternative, it was at this point the Company would engage a
                             professional trustee for the ESOP and did.
                                    The only party qualified to determine whether LVA had
                             sufficient information to perform the valuation was LVA itself. The
                             trustee must be able to rely on LVA’s professional expertise and
                             should not be expected to duplicate LVA’s valuation analytics.
                             Saakvitne was an experienced ESOP trustee and an attorney, not a
                             valuation expert. Trustees are not valuation or legal experts and
                             therefore rely on the expertise of the professional and qualified
                             advisors he or she hires. If an ESOP trustee cannot rely on experts
                             it engages and is required to perform those experts’ functions, then
                             there is no need to engage experts.
                    e)       Performed sufficient diligence commonly used in practice by other
                             ESOP trustee professionals at that time. As stated, Saakvitne is a
                                                 34
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 36 of 60                      PageID
                                 #: 11181




                            trustee, not a valuation expert, and therefore properly relied on his
                            valuation expert. If Saakvitne were not a lawyer himself, he would
                            have engaged competent legal counsel and would rely equally on
                            their expertise. In that case, neither he, nor any other professional,
                            would be required to independently investigate their legal advice. It
                            has always been my experience in the ESOP industry that the
                            standard for the trustee’s reliance on experts is the same whether for
                            legal, financial, or other advisors.
                    f)      Saakvitne appropriately relied on Kniesel’s professional expertise
                            when LVA considered the impact of change to an accrual
                            accounting method from a cash basis.          Kniesel stated in his
                            deposition he took the accrual accounting into consideration. This
                            is consistent with industry practices for establishing the FMV in an
                            arm's length corporate “willing buyer/willing seller” determination
                            and is an apple to apples comparison to other corporations.
                    g)      Appropriately relied on LVA’s determination of FMV and the
                            control premium used, which was addressed and supported in the
                            financial statements and valuation analysis. Kniesel effectively
                            supported his determination on the use and amount of a control
                            premium using publicly available research and analysis.
              7.    At no time did Kniesel perform work for Bowers or Kubota in their personal
                    capacities as shareholders. This was a common practice of professional
                    trustees at that time with the fiduciary process administered by expert ESOP
                    professionals with sufficient knowledge to guard against influence and
                    conflicts.
              8.    URS submitted an indication of interest letter, not a binding bon fide offer
                    letter. An indication of interest is not a binding bid and would not be a
                    reasonable indicator of FMV, but nonetheless was taken into consideration
                    by Kniesel. URS’s indication of interest, as with any other potential suitor




                                                  35
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 37 of 60                            PageID
                                 #: 11182




                          is investment value, not FMV. The difference is very important, and the
                          two values must not be confused:21
                          a)     Investment Value is the value of a specific property to a particular
                                 investor.
                          b)     Treasury Regulation §20.2031-1(b), defines FMV this way: "fair
                                 market value is the price at which property would change hands
                                 between a willing buyer and a willing seller, neither being under any
                                 compulsion to buy or to sell and both having reasonable knowledge
                                 of relevant facts.” Investment value is specific and FMV is general.
                                 An ESOP cannot pay investment value.
                                         A better indication is the estimate of FMV conducted
                                 independently by GMK Valuation Advisory Services (“GMK”) in
                                 May 2012. Based upon what was known or knowable at that time,
                                 GMK determined a FMV range from $31.2 million to 46.8 million
                                 and is more in line with LVA’s FMV determination as of December
                                 14, 2012.
                  9.      Kniesel confirmed that he was aware of the indication of interest and
                          considered it but concluded appropriately that it was an unusable data point.
                  10.     Bowers and Kubota are appointing fiduciaries in respect to their selection
                          and delegation of authority to a trustee. In an arm’s length transaction such
                          as the Transaction, the discretionary decisions for the ESOP trust are solely
                          that of the Trustee. To the extent Bowers and Kubota have responsibility,
                          it is limited to the oversight of the administration of the ESOP and the
                          selection and monitoring of the activities of the trustee.        Appointing
                          fiduciaries must be able to rely on the expertise of the qualified trustee. It
                          is unreasonable to assert that Bowers and Kubota retain fiduciary authority
                          after appointing a discretionary trustee to be the sole fiduciary of the ESOP
                          and the participants. It contradicts the very reason for the Board’s decision
                          to appoint trustees in the first place - to avoid conflict and engage in a


  21
       Investopedia.com

                                                       36
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 38 of 60                           PageID
                                 #: 11183




                      prudent arms-length process to protect the interests of the ESOP
                      participants.
               11.    Control of the company passed to the ESOP when it purchased all of the
                      outstanding shares of the common stock on December 14, 2012. Thereafter,
                      the ESOP had unrestricted control of B+K, and the trustee could exercise
                      unfettered discretionary authority to control the Board and could remove or
                      replace Board members, and increase or decrease the number of Board
                      members at any time. Through this control, the ESOP also could indirectly
                      remove or replace corporate management, change corporate strategy,
                      reorganize, and sell part or all of the company stock. If the ESOP chose to
                      sell majority ownership of B+K, the trustee would have expected that a
                      control premium be paid by the buyer. Saakvitne continued to serve as
                      Trustee after the transaction closed. On behalf of the ESOP, Saakvitne held
                      the control rights described above and could implement changes at any time
                      deemed necessary. Trustees have replaced full boards or certain members,
                      fired management, reorganized, and sold companies.
                             It is important to note that a Settlor (or “Trustor”) establishes a trust
                      to separate certain trust rights. For ESOPs, trusts are used to separate:
                      a)     Beneficial ownership of financial rights – ESOP participants and
                             beneficiaries (in whole) own an irrevocable right to the financial
                             value of the ESOP trust.
                      b)     Discretionary/Voting rights – an appointed fiduciary is responsible
                             to exercise discretionary authority to conduct.
                             Therefore, participants and beneficiaries do not exercise discretion
                      unless delegated to them by regulation or by plan documents.


        Respectfully submitted,


        ______________________________________
        Howard L. Kaplan
        Kaplan Fiduciary
        November 30, 2020
                                                    37
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 39 of 60                  PageID
                                 #: 11184




  ADDENDUM
  LIST OF DOCUMENTS RELIED UPON

  LEGAL DOCUMENTS

  Secretary of Labor’s Complaint

  Answer and Affirmative Defenses of Brian Bowers and Dexter Kubota

  Answer and Affirmative Defenses of Bowers+Kubota Consulting, Inc

  Answer and Affirmative Defenses of Nicholas Saakvitne and Saakvitne Law Firm

  Secretary’s Response to Bowers’ First Set of Interrogatories

  Secretary’s Supplemental Response to Bowers’ First Set of Interrogatories

  B+K’s Response to Secretary’s First Set of Interrogatories

  Brian Bowers’ Responses to Secretary’s First Set of Interrogatories

  Brian Bowers’ Responses to Secretary’s Second Set of Interrogatories

  Dexter Kubota’s Responses to Secretary’s First Set of Interrogatories

  Dexter Kubota’s Responses to Secretary’s Second Set of Interrogatories

  Sharon Heritage’s Responses to Secretary’s First Set of Interrogatories

  Nicholas Saakvitne’s Responses to Secretary’s First Set of Interrogatories

  Sharon Heritage’s Supplemental Responses to Secretary’s First Set of Interrogatories

  Nicholas Saakvitne’s Responses to Secretary’s First Set of Interrogatories

  Secretary’s Responses to B+K’s First Set of Requests for Admissions

  Secretary’s Response to Kobuta’s First Set of Interrogatories




                                                     38
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 40 of 60                   PageID
                                 #: 11185




  DEPOSITIONS

  Deposition of Brian Bowers, February 22, 2018 along with Exhibits

  Deposition of Gregory Hanson, February 23, 2018 along with Exhibits

  Deposition of Gregory Kniesel, December 22, 2017 and January 23, 2018, along with Exhibits

  Deposition of Nicholas Saakvitne, November 21, 2017 along with Exhibits

  Deposition of Kubota, along with Exhibits

  CASE DOCUMENTS

  Form 5500 for Bowers & Kubota Consulting, Inc, Taxable Year Ended December 31, 2012

  Form 5500 for Bowers & Kubota Consulting, Inc, Taxable Year Ended December 31, 2013

  DOL 000001-0550

  DOL 000551-1347

  DOL 001348-1853

  DOL 001854-2227

  DOL 002228-3227

  DOL 003228-4227

  DOL 005892-5909

  DOL 005951-6011

  LIBRA-DOL INV 004279-4317

  SAK000152

  SAK000153_0154




                                                   39
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 41 of 60                  PageID
                                 #: 11186




  PUBLICLY AVAILABLE DOCUMENTS

  “Russell B. Long." AZQuotes.com. Wind and Fly LTD, 2020.; 23 November 2020.
  https://www.azquotes.com/quote/1128747

  Tax Reform Act of 1976, § 803(h), 90 Stat. 1590. October 4, 1976.

  National Center for Employee Ownership, “Employee Ownership by the Numbers,
  https://www.nceo.org/articles/employee-ownership-by-the-numbers; September 2020

  Nancy Wiefek, “S Corporation ESOPs and Retirement Security”, Nancy Wiefek, Ph.D. and
  Nathan Nicholson, National Center for Employee Ownership (NCEO) December 2018.

  Joseph Blasi, Douglas Kruse, and Dan Weltmann, "Firm Survival and Performance in Privately-
  Held ESOP Companies," Sharing Ownership, Profits, and Decision-Making in the 21st Century,
  Advances in the Economic Analysis of Participatory & Labor-Managed Firms, Volume 14, 2013,
  pp.109-124.

  Fidan Kurtulus, “How Did Employee Ownership Firms Weather the Last Two Recessions,” Fidan
  Kurtulus and Douglas Kruse, Upjohn Institute, 2017.

  Peter Kardas “Wealth and Income Consequences of Employee Ownership: A Comparative Study
  of Washington State” Study Peter Kardas, Jim Keogh and Adria Scharf, Washington Department
  of Community, Trade, and Economic Development of the University of Washington 1998.

  Corey Rosen, “Retirement Security and Wealth Accumulation in S ESOP Companies,” The
  National Center for Employee Ownership September 2005.

  Rutgers School of Management and Labor Relations, “Employee-Owned Firms in the Covid-19
  Pandemic” (2020).

  NCEO, ‘‘Default Rates on ESOP Loans, 2009-2013’’ (2014).

  Publix,        http://corporate.publix.com/about-publix/newsroom/news-releases/publix-makes-
  fortunes-100-best-companies-to-work-for-23-straight-years.

  National Center for Employee Ownership, “The Employee Ownership 100: America's Largest
  Majority Employee-Owned Companies,” https://www.nceo.org/articles/employee-ownership-100
  July 2020.

  National Center for Employee Ownership, “Great Employee-Owned Workplaces,”
  https://www.nceo.org/great-employee-owned-places-work/id/34/; December 2018.

  Proposed Regulations Issued by The Department of Labor, The Definition of Adequate
  Consideration, May 1988.


                                                   40
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 42 of 60                   PageID
                                 #: 11187




  The American Society of Appraisers, The Opinion of the College on Defining Standards of Value
  Initiation, Chair Shannon P. Pratt, FASA, Published in Valuation, vol. 34, no. 2 (June 1989).

  US Federal Register, (https://www.federalregister.gov/documents/2006/04/19/06-3674/voluntary-
  fiduciary-correction-program-under-the-employee-retirement-income-security-act-of-1974).

  Menke (www.menke.com), “High Performance Ownership: employee owned Architecture,
  Engineering & Construction firms command higher valuations.”

  Investopedia.com, https://www.investopedia.com/articles/investing/110315/investment-value-vs-
  fair-market-value-how-they-differ.asp




                                                  41
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 43 of 60   PageID
                                 #: 11188




  EXHIBITS:
        A.    HOWARD L. KAPLAN CURRICULUM VITAE
        B.    NICHOLAS SAAKVITNE BACKGROUND AND EXPERIENCE
        C.    BIOGRAPHIES OF GREGORY KNIESEL
        D.    NEGOTIATION VALUE ANALYSIS
        E.    NEGOTIATION E-MAIL SEQUENCE




                                         42
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 44 of 60   PageID
                                 #: 11189




                                  EXHIBIT A
                   HOWARD L. KAPLAN CURRICULUM VITAE




                                         43
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 45 of 60                                           PageID
                                 #: 11190



  Howard L. Kaplan
  83 Blue Surf Court
  Jasper, GA 30143
  Phone: 404-308-0330
  Email: hkaplan@kaplanfiduciary.com


                                                                                                  Curriculum vitae, 2020

  Summary of Experience

  Howard Kaplan has over 30 years of experience in the trust and financial services industries and currently serves as a
  fiduciary consultant and board advisor to employee stock ownership plan (ESOP) companies. In addition, he has held
  various organizational and relationship management positions throughout his career, applying procedural prudence in
  a fiduciary capacity and advising plan sponsors regarding their fiduciary obligations under the Employee Retirement
  Income Security Act (ERISA).

  Detailed Employment Experience

  2015-Present KAPLAN FINANCIAL GROUP LLC DBA KAPLAN FIDUCIARY, Jasper, GA

  Mr. Kaplan, as President and CEO, provides consulting and advisory services to internal and professional ERISA
  fiduciaries, as well as Boards of employee-owned companies.

  2015–2017 TI-Trust Company, formerly FIRST BANKERS TRUST SERVICES, Atlanta, GA, a trust company
  headquartered in Quincy, IL

  As Senior Vice President, Mr. Kaplan represented First Bankers as trustee or independent fiduciary for ESOP/KSOP
  transactions and successor trustee engagements. He served as the lead engagement officer for over twelve new
  relationships. During his tenure, he was instrumental in refining several fiduciary and trust practices.

  2014-2015 FIRST FIDUCIARY CONSULTING CORP., Atlanta, GA, a firm affiliated with Benefit Trust Company,
  Overland Park, KS

  Mr. Kaplan, as Senior Director, was co-founder of a consulting company providing ERISA and fiduciary services to
  a “sister” trust company. Within a very short time, FFCC developed administrative procedures, marketing materials,
  on-boarded former and new clients and completed several fiduciary transactions.

  2000-2014 RELIANCE TRUST COMPANY, Atlanta, Georgia, an FIS Global Company

  As a Senior Vice President and a founding member and manager of the ERISA fiduciary consulting group, Kaplan
  helped grow the team to become a nationally recognized provider of independent fiduciary and trustee services
  representing participants in 401(k), defined benefit, ESOP and non-qualified retirement plans. As manager of
  retirement client services, he served in a senior management position directing custody, cash management and
  trustee/fiduciary services.
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 46 of 60                                           PageID
                                 #: 11191


  1995 –2000 WELLS FARGO BANK, Atlanta, GA (formerly First Union)

  As a Vice President and Manager of Employee Benefit Services, Kaplan led the Southern Region during a period of
  rapid technology advancements and service changes in the retirement industry. Within the five-year period, gross
  revenue for the region quadrupled and margins increased dramatically.

  1990-1995 BANK OF AMERICA, Atlanta, GA (formerly NationsBank)

  Within five years, Kaplan rose from an institutional salesperson to serving as a Vice President and the Southeast Area
  Manager of 401(k) Daily Valuation Sales, Consulting and Communications, functioning as the technical consultant
  and advisor on administrative and investment applications to 401(k) and other retirement plans.

  1984–1990       WELLS FARGO ADVISORS, North Palm Beach, FL (formerly Prudential-Bache)

                  MORGAN STANLEY, Palm Beach, FL (formerly Smith Barney)

  Financial Advisor to individual clientele specializing in managed portfolios, fixed-income and equity investments.

  Education

  2005     Received Accredited Investment Fiduciary Auditor™ designation from the Center for Fiduciary Studies,
           University of Pittsburgh
  2001     Completed the Senior Leadership and Strategic Impact Program at the Amos Tuck School of Business at
           Dartmouth College
  1992     Received CRSPTM Designation after completing Employee Benefits Plan Courses, Cannon Trust School.
  1980     Bachelor’s degree. Business Administration/Finance and Marketing, University of Florida, Gainesville, FL
  Memberships and Affiliations

           •        Private Directors Association (PDA)
           •        The ESOP Association (TEA): serving on various committees including: Fiduciary Committee,
                    Legislative and Regulatory Committee, Ownership Culture Committee and the Valuation and
                    Appraisal Committee
           •        Employee-Owned S Corporations of America (ESCA)
           •        The National Center for Employee Ownership (NCEO)

           Past

           •        American Society of Pension Professionals & Actuaries (ASPPA)
           •        American Bankers Association (ABA)
           •        Foundation for Fiduciary Studies (now FI360)
           •        Society of Professional Asset-Managers & Record Keepers (SPARK)
           •        Society of Certified Retirement Plan Specialists (CRPS)
           •        Cannon Financial Institute, Trust School




                                                            2
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 47 of 60                                              PageID
                                 #: 11192



                                                    ADDENDUM

                                        Engagements and Presentations
  AS CONSULTING ADVISOR

  •        Board governance and organizational advisor to newly formed ESOP owned company
  •        Board governance and organizational advisor to a mature ESOP in leadership transition
  •        Board advisor engaged to select a successor trustee
  •        Advisor to internal trustees of a newly formed ESOP owned company
  •        Advisor to professional trustee on process and procedure for ESOP transactions

  AS EXPERT WITNESS

  •        Provided reports, deposition and federal court testimony regarding a fiduciary’s process and decisions to
           engage in an ESOP transaction (for defendants).
  •        Provided reports supporting ESOP trustee’s claim of fiduciary breach against fiduciary (for plaintiff).
  •        Provided report and deposition regarding trustee’s decision to divest employer stock (defendant).

  AS REPRESENTATIVE OF THE TRUSTEE/ INDEPENDENT FIDUCIARY TO:

  Served as Senior Vice President of several chartered banks serving in the capacity of trustee or independent fiduciary
  for over a hundred ESOP formations, sales, and other transactions including:

  •        Termination of ESOP holding a minority interest
  •        Several engineering/construction 100% ESOP trustee appointments
  •        A minority-owned ESOP of a large privately-held maritime company
  •        A U.S. Department of defense contractor ESOP
  •        A newly formed ESOP to purchase 100% of a nationally recognized private shoe company
  •        Monitor the participant voting process for a publicly-traded apparel company
  •        To a U.S. Government contractor sale of an 88% ESOP-owned company
  •        A large professional employer organization’s multiple-employer 401(k) plans
  •        A large automobile club and insurance company’s 401(k) plan’s stable value portfolio
  •        A 401(k) plan in which prior fiduciaries were enjoined from a fiduciary role, pursuant to a DOL agreement
  •        A private 100% ESOP-owned auto industry supplier
  •        A sale of an ESOP-owned construction company and subsequent termination and distribution of the plan
  •        Several minority-owned ESOP insurance companies
  •        Monitor the sale of an insurance agency to a publicly-traded company
  •        A minority-owned ESOP company engaged in retail convenience grocery and gasoline sales




                                                             3
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 48 of 60                                      PageID
                                 #: 11193


  PUBLICATIONS, PRESENTATIONS AND LECTURES
  “Employee Ownership Management Program, The ESOP Team Session (Virtual),” Beyster Institute, Rady School
         of Management, University of California, San Diego. Oct. 2020
  “Certificate Program for Non-Professional ESOP Fiduciaries,” UCSD Beyster Institute Program at Ohio employee
           Ownership Center at Kent State University, Kent OH Sept. 2018, 2019 and 2020
  “Building a Better Board,” ESOP Association New South Chapter Conference Chattanooga Feb. 2020
  “Process and Procedure: Administering Your ESOP,” Fiduciary and Governance Session and the Company
          Valuation Session. Beyster Institute Program, Rady School of Management, University of California, San
          Diego. Jan. 2020
  “For the New ESOP: What You Should Know,” NCEO Annual Conference, Virtual. April 2020
  “ESOP Company Corporate Governance,” NCEO Annual Conference Preconference Program, Virtual April 2020
  “Certificate Program for Non-Professional ESOP Fiduciaries,” UCSD Beyster Institute Program at University of
           California, San Diego Feb. 2018, 2019, 2020
  “Board Directors & Trustees Roles in ESOP Companies,” ESOP Association Vegas Conference. Nov. 2019
  “Building a Better Board,” ESOP Association New South Chapter Conference Birmingham, AL Oct. 2019
  “What Goes In to A Valuation and How to Communicate It,” ESOP Association New South Chapter Conference
         Chattanooga Sept. 2019
  “Advanced Governance of Employee Ownership Companies: Corporate Directors’ Exchange. Beyster Institute,”
         Rady School of Management, University of California, San Diego. June 2019
  “Board of Directors and Trustee Roles in ESOP Companies,” The ESOP Association National Conference, Las
          Vegas, NV Nov. 2018
  “Interplay Between the Board of Directors and the Trustees,” ESOP Association Annual Meeting May 2019
  “Building a Better Board,” NCEO Annual Conference Atlanta GA, April 2019
  “Valuation and Other Considerations over the ESOP Life Cycle,” moderator and co-presenter at the New South
          ESOP Association Meeting, Birmingham AL September 2018
  “Getting the Right Board; and Getting the Most Out of Them,” co-presenter at the Annual ESOP Association Meeting,
          Washington DC, May 2018
   “Moderating the Governance Tensions of Self Interests, Corporate Responsibilities and Fiduciary Duties Through
         the Adoption of Appropriate Corporate Organizational Models,” co-presented at the ESOP Association New
         South Chapter, Atlanta, GA and the Carolinas Chapter, Hilton Head, SC March/April 2018
   “Valuation and Communications,” moderator and co-presenter at the Annual ESOP Association meeting,
          Washington, DC, May 2017
  “Is an ESOP Right for Your Engineering Firm,” co-presented at the American Counsel of Engineering Companies
          Annual Conference, Washington, DC April 2017
  “A Year in the Life of an ESOP Trustee,” moderator and co-presenter at the National ESOP Association Conference,
          Las Vegas, NV, Nov. 2016
   “Is an ESOP Right for You?” co-presented at the American Counsel of Engineering Companies Annual Conference,
           Hawaii, Oct. 2014
  “Case Study on Expanding Corporate Governance: Appvion” moderator and co-presenter at the NCEO Conference,
          April 2104
  “ESOPs and B Corps,” co-presented at the ESOP Association Trade Conference, Nov. 2012
   “Appointing an Institutional Trustee – Best Practices*” co-presented at the South ESOP Conference, Oct. 2012

                                                          4
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 49 of 60                                         PageID
                                 #: 11194


  “Duties of an ESOP Trustee,” co-presented at the Annual ESOP Association Conference, May 2012
  “ESOP Valuation Basics,” co-presented at the NCEO Conference, April 2012
  “Internal vs. External Trustee – Crossfire,” co-presented at the ESOP Association Conference, Nov. 2011
   “Who Should Act as Your ESOP Trustee?” co-presented at the NCEO Annual Conference, April 2011
  “Uses of Company Stock in Qualified Plans,” co-presented at the ASPPA Benefits Conference of the South, May
          2010
  Contributing Author of ESOP Association Fiduciary Handbook Chapter entitled “The Decision to Terminate an
          ESOP,” Released 2010
  Co-Editor of ESOP Association Fiduciary Handbook, Released 2010
  “Employee Participation in Formal Governance: Ideas and Practices” co-presented at the ESOP Association Trade
         Conference, Nov. 2009
  Featured Speaker at the ESOP Association Annual Board of Directors of ESOP Companies Retreat, Sept. 2009
  “Trustee’s Annual ESOP Checklist” co-presented at the ESOP Association Conference, May 2009
  “Internal vs. External ESOP Trustee: Cross-fire” co-presented at the ESOP Association Conference, Nov. 2008
  “Internal vs. External ESOP Trustee: Overview and Potential Conflicts,” co-presented at the ESOP Association
          Conference, Nov. 2007
  “Company Stock: From Tittle to DeFelice,” presented at Reliance Trust Advisor Symposium, Aug. 2007
  “Governance and Fiduciary Overview: Potential Conflicts,” co-presented at the ESOP Association Conference, May
         2007
  “The New Investment Advisor Paradigm; Concept of Fiduciary ‘Outsourcing,’” co-presented at the FEI Employee
         Benefits Group Meetings, Dec. 2006
  “Fiduciary Responsibility; A Corporate Trustee’s Perspective” presented at the DAC Conference, April 2003
  Lectured on various course curricula at the Cannon Institute’s Employee Benefits Schools primarily focused on trust,
  fiduciary, investment and administrative topics relating to qualified retirement plans, 1992 to 1996.




                                                           5
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 50 of 60                          PageID
                                 #: 11195




                                             EXHIBIT B
  Nicholas L. Saakvitne
  Los Angeles, CA

  Nicholas L. Saakvitne [N.Y.U. School of Law J.D. 1976, L.L.M. in Taxation 1977; Fellow,
  American College of Employee Benefits Counsel] has been an ERISA attorney for 34 years.
  Since 1997, he has acted as an ERISA fiduciary for employee benefit plans, and such fiduciary
  service now comprises more than 99% of his practice. Having served as a Trustee and
  Independent Fiduciary to coordinate the termination of orphan retirement plans (working closely
  with the EBSA division of the U.S. Department of Labor and, for defined benefit pension plans,
  with the Pension Benefit Guaranty Corporation) he believes he has served as fiduciary for more
  than 250 plans and has overseen approximately $1 billion of plan benefit payments/direct
  rollovers. Nick has been appointed as a plan fiduciary by many Federal courts, and on occasion
  by California state courts. He has served as Trustee and Independent Fiduciary for more than 40
  Employee Stock Ownership Plans (and other retirement plans holding employer stock) over the
  past 10 years, on an ongoing basis for active plans, to negotiate stock purchase or stock/asset sale
  transactions, or to approve settlements or review other ESOP fiduciary transactions, and this is a
  growing area of his practice. On frequent occasions, Nick has acted as Independent Fiduciary for
  retirement plans to review and approve Class Action ERISA litigation settlements, working with
  nationally recognized members of the plaintiffs' Bar and established defense counsel.
  Source: American College of Employee Benefits Counsel
  https://www.acebc.com/profiles/nicholas-saakvitne




                                                      44
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 51 of 60   PageID
                                 #: 11196




                                  EXHIBIT C




                                         45
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 52 of 60   PageID
                                 #: 11197




                                  EXHIBIT D
                           NEGOTIATION VALUE ANALYSIS




                                         46
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 53 of 60   PageID
                                 #: 11198
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 54 of 60   PageID
                                 #: 11199
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 55 of 60   PageID
                                 #: 11200
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 56 of 60   PageID
                                 #: 11201
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 57 of 60   PageID
                                 #: 11202




                                   EXHIBIT E
                          NEGOTIATION E-MAIL SEQUENCE




                                         47
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 58 of 60   PageID
                                 #: 11203



   NEGOTIATION SEQUENCE
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 59 of 60   PageID
                                 #: 11204
Case 1:18-cv-00155-SOM-WRP Document 460-11 Filed 04/27/21 Page 60 of 60   PageID
                                 #: 11205
